Lumpkin, P. J.
1. An answer which sets up, as a defense to an action upon a promissory'note, damages alleged to have been occasioned to the defendant by fraud practiced upon him by the plaintiff’s agent in the sale of property for the purchase-price of which the note was given, is not properly met by a demurrer presenting the point that one who has made a contract can not avoid the same on the ground of fraud in its procurement, without showing that he offered to rescind upon the discovery of the fraud. Such an answer does not seek to avoid the contract, but to set off against the plaintiff’s de *361maud, a cross-demand in the nature of damages. The demurrer m the present case presented the point first above indicated, but did not raise the question whether or not such a cross-demand in such a case was in law allowable.
Argued November 16,
Decided December 12, 1901.
Complaint. Before Judge Hammond. City court of Griffin. August 9, 1901.
J. J. Flynt, N. A. Morris, and E. P. Green, for plaintiff.
J. E. Mozley and Lloyd Cleveland, for defendant.
2. The charges complained of were, in the main, appropriate to the pleadings and evidence; and if not in all respects precisely adjusted thereto, the variance was not of sufficient materiality to require a new trial. There was no error in rejecting evidence or in refusing to charge as requested, and the finding of the jury was sufficiently supported by testimony.

Judgment affirmed.


All the Justices concurring.